Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 1 of 18 PageID #: 565




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff,                                )
                                                   )
         v.                                        )       CAUSE NO. 1:19-cr-378-JMS-MJD
                                                   )
 WILLIAM ERIC MEEK, and                            )       -01
 BOBBY LEE PEAVLER,                                )       -02
                                                   )
         Defendants.                               )

            GOVERNMENT’S OPPOSITION TO THE DEFENDANTS’
  MOTION TO DISMISS PORTIONS OF THE INDICTMENT AND FOR PRODUCTION
                      OF GRAND JURY MATERIAL

        The United States of America respectfully submits this memorandum in opposition to

 Defendant Bobby Peavler’s Motion to Dismiss Portions of the Indictment and for Production of

 Grand Jury Material and its accompanying memorandum of law (ECF Nos. 69 and 70), which

 Defendant Eric Meek has sought to join (ECF No. 75) (collectively “Peavler Motion”).

                                         INTRODUCTION

        Counts 1, 7, and 8 of the Indictment are properly pled securities fraud violations under 18

 U.S.C. § 1348. Those counts, along with the rest of the Indictment, allege that the defendants

 defrauded Celadon’s investors (and its banks and auditors) by misrepresenting the company’s true

 financial condition to them. They did this, the Indictment alleges, through a series of transactions

 designed to make Celadon’s financial condition appear better than it really was. The defendants

 allegedly concealed the true nature of those transactions, while at the same time reported out rosier

 financial results based on the deceptive transactions they devised—including in the quarterly

 reports charged in Counts 7 and 8. Thus, as is common in fraud cases, Counts 1, 7, and 8 allege




                                                  1
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 2 of 18 PageID #: 566




 that the defendants and Celadon made false statements to investors not only through affirmative

 misrepresentations but also through a series of half-truths and acts of concealment.

        Peavler’s Motion takes issue with a portion of the charging language in Counts 1, 7, and 8

 that spells this out, namely the phrase “by statements containing material omissions.”          See

 Indictment ¶¶ 48(c), 57. He argues that including this phrase in the Indictment requires dismissal

 of those counts because the phrase does not appear in 18 U.S.C. § 1348(2) itself, and because, in

 Peavler’s view, including it in the Indictment would allow the government to convict on those

 charges by proving merely a material omission alone, without some accompanying act of

 misrepresentation or concealment.

        This argument fails for several reasons. First, procedurally, a motion to dismiss is not the

 proper vehicle for Peavler’s challenge to a narrow (and hypothetical) theory of prosecution under

 what even he concedes are properly pled securities fraud violations alleged in Counts 1, 7, and 8.

 He concedes that he has no quarrel with those counts insofar as they charge a “scheme to defraud”

 under 18 U.S.C. § 1348(1). See Peavler Mot. at 1 n.1. And, even under 18 U.S.C. § 1348(2),

 which is his focus, he expresses no qualms with Counts 1, 7, and 8 to the extent they allege fraud

 by false statements (which, as will be discussed, is what they do allege). Thus, he has conceded

 that Counts 1, 7, and 8 “state an offense” that was properly charged by the grand jury for purposes

 of Fed. R. Crim. P. 12. The narrow focus of Peavler’s Motion is akin to litigation over jury

 instructions at trial, not dismissal of entire counts from an indictment. “[W]here a statute defines

 two or more ways in which an offense may be committed, all may be alleged in the conjunctive in

 one count.” United States v. Cox, 536 F.3d 723, 726 (7th Cir. 2008). The Court should deny

 Peavler’s Motion on this basis alone.




                                                  2
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 3 of 18 PageID #: 567




        Second, there is no error in including the phrase “by statements containing material

 omissions” in Counts 1, 7, and 8 of this Indictment. The phrase merely reiterates the fact that

 those counts charge the defendants with making, and causing Celadon to make, false statements

 to investors that involved half-truths and concealment. Put another way, “statements containing

 material omissions” is synonymous for half-truths and concealment, which in turn is conduct

 criminalized by 18 U.S.C. § 1348.

        Counts 1, 7, and 8 do not allege a standalone omissions theory. To the extent Peavler

 contends that they do, he attacks a strawman.1 And, the Court need not address whether 18 U.S.C.

 § 1348(2) reaches such a theory. The Indictment in this case does not allege that the defendants

 committed securities fraud because they stood in silence while Celadon’s financial health declined.

 Or more specifically, the Indictment does not allege that the defendants committed securities fraud

 simply by “fail[ing] to disclose that the value of Celadon’s used trucks had fallen due to falling

 prices in the used truck market.” See Peavler Mot. at 2. Rather, it alleges that the defendants

 spoke, and caused Celadon to speak, about the company’s purported financial health and about the

 effect that a series of transactions had on its health, but then intentionally stopped short of uttering

 the full truth—and took steps to conceal that full truth—which made what they did say false. That

 is why the Indictment language Peavler challenges was phrased the way it was, alleging not just

 “material omissions” but “statements containing material omissions.”

        Specifically, the Indictment alleges that when the used truck market fell, causing the value

 of Celadon’s trucks to fall, the defendants intentionally took steps to hide the losses that Celadon


 1
   This does appear to be what Peavler believes the Indictment alleges. See, e.g., Peavler Mot. at
 12 n.5 (phrase would “allow prosecution of any alleged omission”), 15 (phrase meant “defendants
 could be charged because of any ‘omission’ of publicly known facts”), 16 (“any alleged ‘material
 omission’ was enough for indictment under Section 1348(2)”), 19 (phrase meant “all perceived
 material omissions were a violation of Section 1348(2)”).


                                                    3
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 4 of 18 PageID #: 568




 had suffered. For example, when Celadon traded older trucks for newer ones with a certain truck

 dealer, the defendants and their co-conspirators papered the transactions as though they were

 independent purchases and sales, and at prices that were intentionally inflated to compensate for

 the dramatic decline in value of Celadon’s trucks. Celadon’s financial reports reflected only how

 the transactions appeared on their face—the purported “value” of the new trucks based on their

 inflated prices. But the reports left out that those prices had been intentionally inflated to match

 the “book value” of the truck Celadon sold, and they failed to reflect that the transactions were

 actually trades, as opposed to independent purchases and sales, which itself had accounting

 ramifications. Thus, the defendants misrepresented the value of Celadon’s truck fleet to the

 investing public by disclosing some information about the trade transactions but omitting the full

 truth.

          Similarly, the Indictment alleges that the defendants used the last of these trade transactions

 not only to inflate the value of the truck fleet, but also to artificially manipulate Celadon’s reported

 debt load at the end of a fiscal quarter (specifically, the quarter reflected in the report named in

 Count 7). They allegedly did this by intentionally staggering the payments for the truck trade so

 that Celadon would receive millions of dollars from the truck dealer just before the quarter-end,

 and then would pay even more money back to the truck dealer just days after. However, the

 Indictment continues, when it came time to publicly report quarterly results, the defendants gave

 investors (and banks and auditors) only half of the truth. They told them the part about Celadon

 selling trucks, receiving millions in cash, and paying down debt. But they left out the part about

 Celadon’s commitment to buy trucks and pay out even more millions just days later—an obligation

 documented in writing, negotiated by Peavler, and signed by Meek. As a result, according to the




                                                    4
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 5 of 18 PageID #: 569




 Indictment, when the defendants reported Celadon’s debt at quarter-end, and critically, that based

 on that debt they were in compliance with their loan agreements, they were lying.

         Such conduct falls squarely within federal fraud statutes such as 18 U.S.C. § 1348(2). See

 United States v. Keplinger, 776 F.2d 678, 697 (7th Cir. 1985) (“It requires no extended discussion

 of authority to demonstrate that omissions or concealment of material information can constitute

 fraud[.]”). Indeed, “[s]ection 1348 was intended to provide prosecutors with a different—and

 broader—enforcement mechanism to address securities fraud than what had been previously

 provided in the Title 15 fraud provisions[.]” United States v. Blaszczak, 947 F.3d 19, 36–37 (2d

 Cir. 2019). And, material omissions and acts of concealment of the kind charged in Counts 1, 7,

 and 8 are routinely brought under Title 15’s fraud provisions, as reflected in the jury instructions

 from a securities fraud trial in this district:

         [T]o find a defendant guilty of this charge, the government must prove [among
         other things] . . . the defendant . . . made an untrue statement of material fact or
         omitted to state a material fact necessary in order to make the statements made, in
         light of the circumstances under which they were made, not misleading.

 United States v. Durham, No. 1:11-cr-00042-JMS-DML, ECF No. 353 (Final Jury Instructions) at

 36 (June 20, 2012) (emphasis added).

         That is precisely what Counts 1, 7, and 8 allege—that Celadon’s financial reports made

 untrue statements of material fact and omitted material facts that made statements in the financial

 reports misleading. Including the phrase “by statements containing material omissions” in the

 charging language simply reflects this properly charged violation of 18 U.S.C. § 1348. The grand

 jury was not misled. Ordering the grand jury transcript is uncalled-for. Peavler’s Motion should

 be denied.




                                                   5
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 6 of 18 PageID #: 570




                                          BACKGROUND

        The Indictment charges both defendants with perpetrating a scheme to conceal Celadon’s

 true financial condition from its investors, banks, auditors, and others. ECF No. 62-1 (Amended

 Indictment). To avoid repetition, the manner and means of the scheme include the alleged

 conduct described above—i.e., the trade transactions at inflated prices, staggering the fourth trade

 transaction across a quarter-end, and reporting financial results that were rosier than reality in part

 because they failed to reflect the true nature of these transactions. See Indictment ¶¶ 20-37; 41.

 In addition, the Indictment alleges that along the way, the defendants lied to their auditors about

 the nature of these transactions, including when the auditors specifically asked about them. See

 id. ¶¶ 38-40; 42-44.

        Relevant to Peavler’s Motion, Count 1 alleges conspiracy to commit wire fraud, bank

 fraud, and securities fraud, in violation of 18 U.S.C. § 1349; and Counts 7 and 8 allege securities

 fraud in violation of 18 U.S.C. § 1348. As pertains to Counts 7 and 8 specifically, the Indictment

 alleges that the defendants and their co-conspirators made false and misleading statements in two

 separate quarterly reports required by the Securities and Exchange Commission, as follows:

        On SEC Form 10-Q for quarter ending September 30, 2016, at Indictment ¶ 36:

                a.      MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon to
                        overstate its financial health by continuing to hide tens of millions of dollars
                        in losses suffered by declining truck prices and other factors, which the
                        conspirators continued to hide by using inflated truck prices during the four
                        trade transactions with Truck Dealer 1.

                b.      MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon to
                        report figures that included the approximately $25 million net that Celadon
                        had received from Truck Dealer 1 on or about September 29, 2016, but
                        omitted any reference to or accounting for the September Trade Agreement
                        and the $27 million that Celadon was obligated to pay (and did pay) to Truck
                        Dealer 1 under the agreement.




                                                   6
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 7 of 18 PageID #: 571




                c.     MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon to
                       report that it was in compliance with all of its bank covenants, when in fact
                       Celadon had exceeded the debt-to-earnings ratio permitted under its bank
                       covenants with Bank 1.

        On SEC Form 10-Q for quarter ending December 31, 2016, at Indictment ¶ 41:

                a.      MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon to
                        overstate its financial health by tens of millions of dollars by using inflated
                        truck prices for the trucks that Celadon had acquired from Truck Dealer 1.

                b.      PEAVLER, as CFO, certified that he had disclosed “[a]ny fraud, whether
                        or not material, that involves management or other employees who have a
                        significant role in the registrant’s internal control over financial reporting.”
                        In fact, PEAVLER had not disclosed that he had made false and misleading
                        representations to Accounting Firm 1 about the transactions involving
                        Truck Dealer 1, including in his management representation letter dated
                        February 10, 2017.

                                            DISCUSSION

 I.     The Court Should Deny Peavler’s Motion Because He Concedes Counts 1, 7, and 8
        Properly Allege Securities Fraud under 18 U.S.C. § 1348(1) and (2)

        An indictment is legally sufficient if it “(1) states all the elements of the crime[s] charged,

 (2) adequately informs the defendant of the nature of the charges against him, and (3) allows the

 defendant to assert the judgment as a bar to future prosecutions for the same offense.” United

 States v. Vaughn, 722 F.3d 918, 925 (7th Cir. 2013) (citing United States v. Smith, 230 F.3d 300,

 305 (7th Cir. 2000). “[W]here a statute defines two or more ways in which an offense may be

 committed, all may be alleged in the conjunctive in one count.” Cox, 536 F.3d at 726. And, as

 a general matter, a court should review indictments “on a practical basis and in their entirety, rather

 than in a hypertechnical manner.” Id.

        Despite citing Fed. R. Crim. P. 12(b)(3)(B)(v), Peavler’s Motion does not claim that the

 Indictment fails to state a securities fraud offense in Counts 1, 7, and 8 under 18 U.S.C. § 1348.

 In fact, he expressly concedes that he is not challenging that those counts properly allege a “scheme



                                                   7
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 8 of 18 PageID #: 572




 to defraud” in violation of 18 U.S.C. § 1348(1). See Peavler Mot. at 1 n.1. The Court can deny

 Peavler’s Motion on this basis alone. Counts 1, 7, and 8 meet the constitutional requirements for

 indictments, and a conviction on those counts may be sustained under the unchallenged “scheme

 to defraud” theory by itself. United States v. LeDonne, 21 F.3d 1418, 1427 (7th Cir. 1994) (“Proof

 of any one of those acts conjunctively charged may support a conviction.”).

        In addition, Peavler’s Motion does not claim that Counts 1, 7, and 8 fail to state an offense

 under 18 U.S.C. § 1348(2) either. He challenges but one potential theory of prosecution under

 that prong of the securities fraud statute: fraud by omission. As will be discussed in more detail

 below, Counts 1, 7, and 8 allege false statements, not omissions. Thus, the entirety of Peavler’s

 Motion is inapposite. Still, even to the extent that Peavler’s Motion is claiming (incorrectly) that

 Section 1348(2) does not apply to statements made false by half-truths and acts of concealment,

 he still does not challenge the fact that Counts 1, 7, and 8 also allege affirmative

 misrepresentations. For instance, Count 7 alleges that the defendants “caused Celadon to report

 that it was in compliance with all of its bank covenants” when they knew it was not. See

 Indictment ¶ 36(c). Similarly, Count 8 alleges that Peavler lied when he said he certified that he

 had disclosed all instances of fraud when he did not. See Indictment ¶ 41(b).

        Furthermore, given the Indictment’s extensive allegations about the defendants’ scheme to

 defraud and false statements—which are taken as true, United States v. Yashar, 166 F.3d 873, 880

 (7th Cir. 1999)—there is little basis to believe that the phrase “statements containing material

 omissions” in the charging language of Counts 1, 7, and 8 “substantially influenced the grand

 jury’s decision to indict” or caused “grave doubt that the decision to indict was free from the

 substantial influence of such violations.” Bank of Nova Scotia v. United States, 487 U.S. 250,

 256 (1988) (internal quotations omitted).



                                                  8
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 9 of 18 PageID #: 573




           In sum, the focus of Peavler’s Motion is so narrow that it does not provide a basis to dismiss

 Counts 1, 7, and 8. The Court should deny the Motion.

 II.       In Any Event, Counts 1, 7, and 8 Properly Allege Securities Fraud Violations Under
           18 U.S.C. § 1348(2)

           Counts 1, 7, and 8 allege, in part, that the defendants perpetrated a scheme that involved

 making false and misleading statements about Celadon’s financial condition. Some of those

 statements were made false and misleading because the defendants allegedly omitted and

 concealed other facts. The Seventh Circuit and others are clear that such a fraud theory is well

 within the scope of what Congress intended under 18 U.S.C. § 1348(2). Including the phrase “by

 statements containing material omissions” in the charging language of Counts 1, 7, and 8 simply

 reflects this bedrock principle. It does not, given the allegations in this Indictment, risk any

 confusion by the grand jury (or the defendants) that Counts 1, 7, or 8 allege fraud by omission

 alone.2

           A.     Counts 1, 7, and 8 Allege A False Statement Theory, Not An Omission Theory

           Peavler suggests that the Indictment alleges “a broad omission theory that Defendants

 failed to disclose that the value of Celadon’s used trucks had fallen due to prices in the used truck

 market.” See Peavler Mot. at 2. This is wrong on two fronts.

           First, Counts 1, 7, and 8 allege that the defendants made, and caused Celadon to make,

 false and misleading statements about Celadon’s financial condition. For instance, with regard to



 2
   To be clear, the government does not concede that a standalone omission theory is improper
 under 18 U.S.C. § 1348(2). That issue is unresolved in this Circuit. See, e.g., Seventh Circuit
 Criminal Pattern Jury Instructions (2019), at 459 (committee comment to instruction for “18
 U.S.C. § 1344(2) Scheme – Definition”). Rather, the Court need not reach this issue to deny
 Peavler’s Motion, because the Indictment in this case does not allege a standalone omissions
 theory.



                                                     9
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 10 of 18 PageID #: 574




  Count 7 (the SEC 10-Q for the quarter ending on September 30, 2016), the Indictment alleges that

  the defendants caused Celadon to report figures that the defendants knew reflected intentionally

  inflated truck values. See Indictment ¶ 36(a).3 In this sense, the crime alleged in Count 7 is not

  simply failing to disclose declining truck values. It is affirmatively reporting figures based on

  prices paid for new trucks, while knowing and failing to disclose that those prices were

  intentionally inflated for the purpose of concealing declining truck values.

           Similarly, Count 7 also alleges the 10-Q was materially misleading because it reported that

  Celadon had received $25 million from selling trucks to the truck dealer, but omitted any reference

  to the fact that, as part of receiving that money, Celadon was obligated to pay $27 million back to

  the truck dealer just a few days later. Again, the crime is not simply failing to disclose the $27

  million payback obligation. It is affirmatively reporting that Celadon was $25 million richer (and

  in compliance with its bank loan covenants), while knowing and failing to disclose that Celadon

  was actually $2 million poorer—and that the very purpose for staggering the payments with the

  truck dealer was to make Celadon appear $25 million richer on its quarterly financial statements.

           Second, Counts 1, 7, and 8 allege that the defendants made false and misleading statements

  in connection with, or in furtherance of, other acts of concealment. The Indictment does not

  allege merely that the defendants made false statements about factors outside their own control,

  such as “that the value of Celadon’s used trucks had fallen due to prices in the used truck market.”

  See Peavler Mot. at 2. Rather, the Indictment alleges how, when they traded old trucks for newer

  ones, the defendants made sure to exchange invoices with inflated prices so they could conceal

  that Celadon’s trucks had declined in value.          Similarly, the Indictment alleges how, when

  negotiating the fourth trade transaction, the defendants intentionally staggered the payments to


  3
      Count 8 contains a similar allegation. See Indictment ¶ 41(a).


                                                   10
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 11 of 18 PageID #: 575




  straddle the quarter-end so Celadon could appear financially healthier than it really was, and so it

  did not breach the terms of its bank loan. Thus, the misstatements alleged in Counts 1, 7, and 8

  were not made in isolation but rather were the culmination of a series of the defendants’ deceptive

  acts.

          B.     The False Statements Alleged in Counts 1, 7, and 8 Are Violations of 18 U.S.C.
                 § 1348(2)

          The conduct charged in the Indictment constitutes the sort of fraud by false pretenses and

  representations that Section 1348(2) criminalizes. Peavler’s push to narrow the scope of Section

  1348(2) lacks any basis in law or logic.

          The Seventh Circuit has long held that “[i]t requires no extended discussion of authority to

  demonstrate that omissions or concealment of material information can constitute fraud[.]”

  United States v. Keplinger, 776 F.2d 678, 697 (7th Cir. 1985); see also United States v. Mahaffy,

  693 F.3d 113, 125 (2d Cir. 2012) (holding that the government may “prove false representations

  or material omissions, which are required to secure convictions . . . under 18 U.S.C. 1348(2)”).

  This rule has been consistently applied in the context of mail and wire fraud offenses under

  sections 1341 and 1343, whose text, like securities fraud under Section 1348(2), contains no

  mention of “material omissions.”

          As particularly relevant here, the Seventh Circuit has routinely held that fraud “includes

  both statements that the defendant knows to be false, as well as a ‘half truth’ that the defendant

  knows to be misleading and which the defendant expects another to act upon to his detriment and

  the defendant's benefit.” United States v. Stephens, 421 F.3d 503, 507 (7th Cir. 2005); see also

  United States v. Powell, 576 F.3d 482, 490–91 (7th Cir. 2009) (defendant’s “failure to give . . . the

  whole story” constituted fraud). Furthermore, “[t]he mere failure to disclose information will not

  always constitute fraud, but an omission accompanied by acts of concealment or affirmative


                                                   11
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 12 of 18 PageID #: 576




  misrepresentations can constitute fraud.” Stephens, 421 F.3d at 507; see also United States v.

  Biesiadecki, 933 F.2d 539, 543 (7th Cir. 1991) (“Fraud can arise not only through affirmative

  misrepresentations but also through concealment of material facts.”);

         These principles apply equally to securities fraud under Section 1348(2). The operative

  statutory language is nearly identical. Indeed, the Seventh Circuit has specifically observed that

  “[s]everal courts have recognized that because the text and legislative history of 18 U.S.C. § 1348

  clearly establish that it was modeled on the mail and wire fraud statutes, an analysis of Section

  1348 should be guided by the caselaw construing those statutes.” United States v. Coscia, 866

  F.3d 782, 799 (7th Cir. 2017) (internal quotation marks omitted); see also id. (“Because section

  1348 was modeled on the federal mail and wire fraud statutes, the district court certainly was on

  solid ground in looking to the pattern jury instruction for those offenses.”); United States v.

  Mahaffy, No. 05-CR-613, 2006 WL 2224518, at *11 (E.D.N.Y. Aug. 2, 2006) (“[B]ecause the text

  and legislative history of [Section] 1348 clearly establish that it was modeled on the mail fraud

  and wire fraud statutes, it is useful to be guided by the numerous and well-established precedents

  on those statutes in construing [Section 1348].”).

         Furthermore, the intent behind Section 1348, enacted after the stunning accounting fraud

  scandals at Enron and WorldCom, was to “provide a flexible tool to allow prosecutors to address

  the wide array of potential fraud and misconduct which can occur in companies that are publicly

  traded.” See, e.g., 148 Cong. Rec. S7418-01 (daily ed. July 26, 2002) (statement of Sen. Leahy)

  (noting that Section 1348 “would supplement the patchwork of existing technical securities law

  violations with a more general and less technical provision”).          In that sense, courts have

  recognized that “Section 1348 was intended to provide prosecutors with a different—and

  broader—enforcement mechanism to address securities fraud than what had been previously



                                                  12
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 13 of 18 PageID #: 577




  provided in the Title 15 fraud provisions.” Blaszczak, 947 F.3d at 36–37 (emphasis added); see

  also United States v. Motz, 652 F. Supp. 2d 284, 294 (E.D.N.Y. 2009) (Congress’s “overarching

  purpose” in enacting 18 U.S.C. § 1348 “was to broaden the range of conduct proscribed by existing

  federal securities laws”).

         Even under the narrower provisions of Title 15 securities fraud, this Court has found that

  the statute criminalizes material omissions. In United States v. Durham, this Court instructed that

  securities fraud includes not only when a defendant made an untrue statement of material fact, but

  also when a defendant “omitted to state a material fact necessary in order to make the statements

  made, in light of the circumstances under which they were made, not misleading.” See Durham,

  No. 1:11-cr-00042-JMS-DML, ECF No. 353 (Final Jury Instructions), at 36. Although Durham

  dealt with the Title 15 securities fraud provisions, the same scope applies here in the context of 18

  U.S.C. § 1348. Cf. United States v. Melvin, 143 F. Supp. 3d 1354, 1374 (N.D. Ga. 2015), aff'd,

  918 F.3d 1296 (11th Cir. 2017) (noting “§ 1348 is a ‘broader statute’” than Title 15 securities fraud

  provision).

         To the extent Peavler argues that the scope of Section 1348(2) does not encompass “half-

  truths” or “omissions accompanied by acts of concealment or affirmative misrepresentations”—

  and is thus narrower than Title 15 securities fraud—he is wrong. He cites no case on point for

  this proposition.   And his analysis of United States v. Loughrin, 573 U.S. 351 (2014), is

  inapposite. In Loughrin, the Supreme Court declined to add a second mens rea element to the

  bank fraud offense under 18 U.S.C. § 1344(2). 573 U.S. at 366–67. Specifically, the Court

  declined to read the mens rea element in Section 1344(1) into Section 1344(2). Id.

         Here, however, Counts 1, 7, and 8 of the Indictment do not add (or remove) elements from

  Section 1348(2) or seek to import elements from Section 1348(1) into 1348(2). Instead, those



                                                   13
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 14 of 18 PageID #: 578




  counts simply allege that the defendants perpetrated a scheme involving “false and fraudulent

  pretenses, representations, or promises.” Although in its analysis Loughrin contrasted aspects of

  the bank fraud and mail/wire fraud statutes, courts still, as outlined above, routinely look to the

  well-developed mail/wire fraud caselaw for guidance on the meaning of those terms. Indeed,

  even the Seventh Circuit Criminal Pattern Jury Instructions for bank fraud under Section 1344(2)

  suggest that a trial court should look to the mail/wire fraud instructions in cases involving some

  allegation of omissions or concealment. See Seventh Circuit Criminal Pattern Jury Instructions

  (2019), at 459. Those authorities make clear that Section 1348(2) prohibits “half-truths” and

  “omissions accompanied by acts of concealment and affirmative misrepresentations”—which is

  precisely what the defendants are charged with under Counts 1, 7, and 8.

         C.      The Phrase “By Statements Containing Material Omissions” In The Charging
                 Language of Counts 1, 7, and 8 Did Not Mislead the Grand Jury or Prejudice
                 the Defendants

         The phrase “by statements containing material omissions” in Counts 1, 7, and 8 simply

  reflects, and provides notice to the defendants, that those charges allege half-truths and omissions

  accompanied by acts of concealment and affirmative misrepresentations.                It was not a

  misstatement of the law, serious or otherwise. It does not mean, particularly in this Indictment,

  “that any alleged ‘material omission’ was enough for indictment under Section 1348(2).” Peavler

  Mot., at 16. 4 Nor does it present a risk that the grand jury believed as much, such that it

  “substantially influenced the grand jury’s decision to indict,” or cast “grave doubt that the decision




  4
    See also Peavler Mot. at 12 n.5 (phrase would “allow prosecution of any alleged omission”), 15
  (phrase meant “defendants could be charged because of any ‘omission’ of publicly known facts”),
  19 (phrase meant “all perceived material omissions were a violation of Section 1348(2)”).


                                                   14
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 15 of 18 PageID #: 579




  to indict was free from the substantial influence of such violations.” Bank of Nova Scotia, 487

  U.S. at 256 (internal quotations omitted).

         First, the actual phrase used in the indictment itself makes clear that it pertains to false

  statements: “statements containing material omissions.”        It does not connote a standalone

  omissions theory. The phrase is shorthand for the common instruction in fraud cases that a

  defendant commits an offense if he “omitted to state a material fact necessary in order to make the

  statements made, in light of the circumstances under which they were made, not misleading.”

  E.g., Durham, No. 1:11-cr-00042-JMS-DML, ECF No. 353, at 36.

         Second, the Indictment alleges the specific half-truths, omissions, acts of concealment, and

  affirmative misrepresentations that made the quarterly reports in Counts 7 and 8 allegedly false

  and misleading. See Indictment ¶¶ 36, 41. They included affirmatively reporting figures based

  on prices paid for new trucks, while knowing and failing to disclose that those prices were

  intentionally inflated for the purpose of concealing declining truck values. Id. ¶¶ 36(a), 41(a).

  And, they included affirmatively reporting that Celadon had received $25 million from a truck

  dealer before quarter-end (and therefore was in compliance with its bank loan terms), while

  knowing and failing to disclose that, as part of receiving the $25 million, Celadon was obligated

  to pay $27 million back to the same truck dealer just days later. Id. ¶ 36(b). Moreover, as noted

  above, those allegations pertained to a series of transactions that the defendants allegedly devised

  to further their scheme. Thus, between the specificity of those allegations, their relation to other

  acts of deception and concealment, and their express relation to Counts 1, 7, and 8, it is clear that

  those allegations are the sort that “substantially influenced the grand jury’s decision to indict.”

  Bank of Nova Scotia, 487 U.S. at 256.




                                                   15
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 16 of 18 PageID #: 580




         Conversely, the notion that the mere mention of words “material omissions” caused the

  grand jury to vote to indict on Counts 1, 7, and 8 simply because the defendants allegedly failed

  to disclose declining truck values or a declining truck market is speculative at best.         Such

  allegations merely provided context for the defendants’ truck trades, inflated invoices, staggered

  payments, and lies to auditors—the actual basis for the false statements scheme correctly alleged,

  in detail, under Section 1348(2) in Counts 1, 7, and 8.

  III.   There Is No Need For The Grand Jury Transcript

         Grand jury material is presumptively secret under Federal Rule of Criminal Procedure 6(e).

  Parties must show a “particularized need” for grand jury material to require disclosure. Douglas

  Oil Co. of California v. Petrol Stops Nw., 441 U.S. 211, 217–24 (1979); see also United States v.

  Tingle, 880 F.3d 850, 855 (7th Cir. 2018). This standard applies to the disclosure of legal

  instructions to the grand jury too. United States v. Barry, 71 F.3d 1269, 1274 (7th Cir. 1995); see

  also United States v. Stepanyan, No. CR 15-0234 CRB (JSC), 2016 WL 4398281, at *2 (N.D. Cal.

  Aug. 18, 2016) (“[C]ourts have uniformly rejected the argument that the government's instructions

  or remarks to the grand jury are not entitled to secrecy.”). To show a particularized need, Peavler

  must demonstrate “that the material [he] seek[s] is needed to avoid a possible injustice in another

  judicial proceeding, that the need for disclosure is greater than the need for continued secrecy, and

  that the request is structured to cover only material so needed.” Tingle, 880 F.3d at 855.

         He cannot make this showing because the Indictment is facially valid. As described

  above, including the phrase “statement containing material omissions” in the changing language

  of Counts 1, 7, and 8 poses no prejudice to the defendants. Even if a standalone omission theory

  were legally improper under Section 1348(2), the Indictment does not allege one. Rather, Counts




                                                   16
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 17 of 18 PageID #: 581




  1, 7, and 8 allege that the defendants made false statements to investors and others, which is

  squarely within the scope of Section 1348(2).

           With a facially valid indictment, there is no basis or “particularized need” upon which to

  require disclosure of the prosecutor’s legal instructions to the grand jury. See, e.g., United States

  v. Espy, 23 F. Supp. 2d 1, 10 (D.D.C. 1998) (“the facially valid indictment undermines any

  ‘particularized need’ the alleged grand jury instructions demonstrate for disclosure of the grand

  jury transcripts.”); United States v. Apodaca, 287 F. Supp. 3d 21, 49–50 (D.D.C. 2017) (same);

  United States v. Nacchio, No. 05-CR-00545-EWN, 2006 WL 8439745, at *10 (D. Colo. Aug. 25,

  2006) (same); United States v. Trie, 23 F. Supp. 2d 55, 62 (D.D.C. 1998) (finding where “the

  indictment is facially valid” that “the mere suspicion that the grand jury may not have been

  properly instructed ... is insufficient to establish that [the defendant] is entitled either to dismissal

  of the indictment or to disclosure of grand jury materials”).

                                             CONCLUSION

           Based on the foregoing, the United States respectfully requests that the Court deny

  Peavler’s Motion to dismiss Counts 1, 7, and 8.

                                                 Respectfully submitted,

                                                 JOSH J. MINKLER
                                                 United States Attorney

   Date:     July 31, 2020                 By: /s/ Nicholas J. Linder
                                               L. Rush Atkinson
                                               Kyle W. Maurer
                                               U.S. Department of Justice, Criminal Division
                                               1400 New York Avenue NW
                                               Washington, DC 20005

                                                 Nicholas J. Linder
                                                 Steven D. DeBrota
                                                 Assistant United States Attorneys


                                                     17
Case 1:19-cr-00378-JMS-MJD Document 83 Filed 07/31/20 Page 18 of 18 PageID #: 582




                                     CERTIFICATE OF SERVICE

         I hereby certify that on July 31, 2020, a copy of the foregoing response was filed

  electronically. Notice of this filing will be sent to the following parties by operation of the Court’s

  electronic filing system. Parties may access this filing through the Court’s system. Service of

  this filing will be made on all ECF-registered counsel by operation of the court's electronic filing

  system. Parties may access this filing through the court’s system.


         Sean M. Berkowitz
         Joshua G. Hamilton
         Eric R. Swibel
         Latham & Watkins LLP
         330 North Wabash Avenue, Suite 2800
         Chicago, IL 60611

         Counsel for William Eric Meek

         Sergio E. Acosta
         Michael P. Kelly
         Ildefonso P. Mas
         Douglas B. Paul
         Akerman LLP
         71 South Wacker Drive, 47th Floor
         Chicago, IL 60606

         Counsel for Bobby Lee Peavler


                                                   /s/ Nicholas J. Linder
                                                   Nicholas J. Linder
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   10 West Market Street, Suite 2100
                                                   Indianapolis, IN 46204-3048
                                                   (317) 226-6333
                                                   Nick.Linder@usdoj.gov




                                                    18
